2021 IL App (3d) 200015

                                Opinion filed January 29, 2021
      ____________________________________________________________________________

                                                     IN THE

                                     APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                       2021

      JOANNE C. GRETENCORD-SZOBAR, as        )     Appeal from the Circuit Court
      Special Administrator of the Estate of )     of the 13th Judicial Circuit,
      Stephen A. Szobar Sr., Deceased,       )     Grundy County, Illinois.
                                             )
            Plaintiff-Appellant,             )
                                             )
            v.                               )     Appeal No. 3-20-0015
                                             )     Circuit No. 15-L-7
      JOSEPH E. KOKOSZKA, M.D,. and          )
      ILLINOIS VALLEY SURGICAL               )
      ASSOCIATES, S.C.,                      )
                                             )     Honorable Lance R. Peterson,
            Defendants-Appellees.            )     Judge, Presiding.
      ____________________________________________________________________________

              JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
              Presiding Justice McDade and Justice Holdridge concurred in the judgment and opinion.


                                                  OPINION

¶1          Plaintiff, Joanne C. Gretencord-Szobar, appeals a jury verdict in favor of defendants,

     Joseph E. Kokoszka, M.D., and Illinois Valley Surgical Associates, S.C. Plaintiff contends that

     the trial court abused its discretion in instructing the jury. We affirm.

¶2                                            I. BACKGROUND

¶3          As special representative of her deceased husband, Stephen A. Szobar Sr., plaintiff brought

     a medical malpractice action against defendants.
¶4          In her opening statement, plaintiff claimed that defendants were negligent in that Dr.

     Kokoszka, the consulting surgeon, failed to either (1) perform exploratory surgery to find the cause

     of Stephen’s abdominal pain or (2) perform surgery to repair a possible small bowel obstruction

     identified by an X-ray on February 17.

¶5          In its opening statement, the defense argued that surgery was never indicated based on the

     diagnostic imaging or other testing. According to the defense, the potential small bowel obstruction

     could have been an ileus that could not be repaired by surgery. Also, the defense claimed that even

     if a small bowel obstruction existed that surgery could correct, Stephen’s multisystem organ failure

     created such a high risk of death that surgery was contraindicated in this case.

¶6          At trial, the following evidence was adduced. On February 14, 2011, Stephen went to

     Morris Hospital with severe abdominal pain. Stephen was 77 years old at the time. Stephen’s

     medical history included a prior heart attack, chemotherapy for incurable cancer (mantle cell

     lymphoma), congestive heart failure, chronic right pleural effusion, renal insufficiency, liver

     problems, obesity, anemia, and malnutrition.

¶7          On February 14, 2011, Stephen’s primary care physician, Dr. Jennifer Jones, admitted

     Stephen to the hospital. Jones obtained cardiology, gastroenterology, surgery, pulmonology,

     nephrology, hematology, and oncology consults to assist her in managing Stephen’s care.

¶8          Defendant, Dr. Joseph Kokoszka, a general surgeon, was not responsible for Stephen’s

     overall care. Kokoszka’s role was to determine whether surgery was indicated and whether surgery

     should be performed. Kokoszka worked with the other treating doctors in making this

     determination.

¶9          Kokoszka reviewed the CT scan performed the evening Stephen was admitted to the

     hospital. The CT scan showed a normal appendix, which ruled out appendicitis. The CT scan also


                                                     -2-
       showed a polyp or mass in the ascending colon with a thickened terminal ileum. Lab tests showed

       poor kidney functioning.

¶ 10          On February 15, 2011, Dr. Jones examined Stephen. She noted lower quadrant abdominal

       pain and right pleural effusion.

¶ 11          On the same day, cardiologist Dr. Kirkeith Lertsburapa performed a cardiology consult on

       Stephen for his congestive heart failure, coronary artery disease, and tachycardia. Stephen suffered

       a heart attack in 2007. Stephen had chronic heart failure with a severely reduced pumping capacity

       of 20 to 25%, which leads to fluid buildup around the lungs. Stephen had an implanted ICD

       defibrillator device and a right coronary artery stent and was on aspirin and Plavix to avoid a future

       cardiac event.

¶ 12          Dr. Richard Rotnicki, a gastroenterologist, examined Stephen. Rotnicki noted acute

       abdominal tenderness in the lower right quadrant, but the abdomen was otherwise soft with normal

       bowel sounds. If Stephen was medically stable, Rotnicki planned to perform a colonoscopy the

       next day to investigate the mass or lesion in the ascending colon shown on the CT scan.

¶ 13          Defendant, Kokoszka, also examined Stephen on February 15. His exam revealed lower

       right quadrant abdominal pain without an obvious cause. There was no sign of peritonitis. The CT

       scan did not show evidence of an acute appendicitis or any inflammatory process. There was no

       indication for surgery.

¶ 14          Later that day, Stephen experienced atrial fibrillation (an arrhythmia or irregular heartbeat).

       Dr. Lertsburapa transferred Stephen to the ICU.

¶ 15          Dr. Rotnicki cancelled the February 16 colonoscopy because Stephen was not stable

       enough to undergo the procedure. Rotnicki examined Stephen daily. In addition to Stephen’s




                                                       -3-
       chronic heart, lung, and kidney problems, Stephen developed acute respiratory failure and liver

       failure. Stephen was never stable enough to undergo a colonoscopy.

¶ 16          Additional X-rays, ultrasounds, and blood tests were performed to identify the cause of

       Stephen’s upper and lower right abdominal pain. The chest X-ray showed worsening pleural

       effusion. Stephen was prescribed a broad-spectrum antibiotic to fight any potential infection.

       Stephen’s abdominal pain could be referred pain from his right lung pleural effusion.

¶ 17          On February 17, Stephen’s kidney function worsened. The nephrologist planned to start

       dialysis to clear toxins from Stephen’s blood. Kokoszka examined Stephen and ordered further X-

       rays while awaiting the dialysis.

¶ 18          On February 17, the radiologist’s impressions of Stephen’s chest X-rays stated, “suggestive

       of a mid to distal small bowel obstruction.” Kokoszka ordered another X-ray for the next morning.

¶ 19          On February 18, Kokoszka examined Stephen again. Stephen’s abdomen was soft, and he

       did not report any pain. X-rays taken that day did not show any significant change. Kokoszka and

       Rotnicki believed the possible bowel obstruction on the X-rays was an ileus rather than an

       obstruction. An obstruction exists where the bowel is blocked, usually mechanically. An ileus is a

       condition where the small bowel spasms, causing paralysis that prevents the flow of fluids and

       material through the bowel. Surgery is not performed on an ileus, as it would worsen the condition.

¶ 20          According to Kokoszka, a nasogastric tube was inserted to treat the small bowel obstruction

       or ileus. There was no consideration for surgery at that time, as a small bowel obstruction is not

       operated on emergently and surgery would not fix an ileus.

¶ 21          Kokoszka further testified that there was never an indication for surgery at any time during

       Stephen’s hospitalization. Kokoszka explained that there must be a reason to perform surgery,




                                                      -4-
such as a condition to repair, in order to subject someone in Stephen’s condition to the risk of

surgery. Kokoszka explained:

                      “If surgery was necessary, we would discuss it, but there

              was no indication to do surgery. There was nothing

              intraabdominal. There was no evidence of appendicitis. There was

              no evidence of free air leaking out of the intestines, out of the

              colon. There was no evidence of a fluid collection to speak of,

              bacteria or anything like that that would require surgery. There was

              no indication for surgery. Plus, if we would have gone in as people

              would say, you know, just take a look around, this is a gentleman

              who is sick, and the two reasons not to do, you know, this

              diagnostic either laparoscopy or laparotomy, number one, heart

              disease, you’re going to make it worse by putting them to sleep.

              When you put somebody under an anesthetic *** their vitals drop

              and that can cause a massive heart attack just inducing anesthetic

              without doing the surgery.

                      ***

                      The other one is pulmonary, because the breathing is not

              going to be done spontaneously. It’s going to be done with a tube

              down you, an endotracheal tube. Your risk of even progression of

              respiratory failure, going into ARDS goes up because you’re going

              to have to put somebody under anesthetic.”




                                               -5-
¶ 22          On February 19, Kokoszka examined Stephen. Stephen, who appeared confused, had both

       a fever and an altered blood count. Kokoszka suspected sepsis. Sepsis would not be caused by an

       untreated bowel obstruction but would require a complication such as a bowel perforation.

       Kokoszka testified that there was no intra-abdominal pathology to account for Stephen’s sepsis or

       drop in blood pressure. He ordered another CT scan and a hematology consult.

¶ 23          The CT scan showed a mildly enlarged appendix. The possible small bowel obstruction or

       ileus was gone. However, Stephen’s condition continued to deteriorate with congestive heart

       failure, respiratory failure, renal failure, and liver failure symptoms.

¶ 24          Dr. Almusaddy (the pulmonologist critical care doctor), Dr. Gustafson (the hematologist

       and oncologist), and Dr. Henze (the primary care doctor covering for Dr. Jones), spoke with

       plaintiff about Stephen’s condition. Kokoszka, Gustafson, and Henze all agreed to a

       recommendation for comfort measures only. Later that day, hospital personnel followed Stephen’s

       orders to not resuscitate, not intubate, withdraw treatment, and provide comfort measures only. He

       died the next day.

¶ 25          Plaintiff’s expert, Dr. Richard Greenberg, a general surgeon, found a small bowel

       obstruction in subsequent X-rays. He testified that the obstruction, accompanied by acute

       abdominal pain, indicated that the standard of care was to operate on Stephen. Greenberg opined

       that Kokoszka’s failure to operate deviated from the applicable standard of care and that the

       deviation was a proximate cause of Stephen’s injuries and death. Greenberg also testified that the

       spreading abdominal pain, developing fever, growing confusion, and unresolved small bowel

       obstruction apparent from first X-ray on February 17 to the last X-ray on February 19 were all red

       flags requiring surgery under the standard of care.




                                                        -6-
¶ 26          Plaintiff also presented Dr. Fred Zar, an infectious disease expert. Zar believed that Stephen

       had sepsis caused by a small bowel obstruction or an inflamed appendix. He did not believe that

       Stephen had pneumonia but was suffering from appendicitis. Zar opined that surgery was indicated

       but conceded that Stephen was a high-risk surgical candidate. Zar had no opinion whether Stephen

       could survive surgery.

¶ 27          Plaintiff also presented the testimony of Dr. Alexander Hantel, Stephen’s treating

       physician. Hantel testified that Stephen was diagnosed with Stage IV mantle cell lymphoma in

       September 2008. Hantel explained that Stephen’s mantle cell lymphoma was incurable. Hantel

       opined that as of January 2011, Stephen had a life expectancy of one to three years. No other expert

       testified to Stephen’s life expectancy.

¶ 28          Defendants called three expert witnesses.

¶ 29          Dr. Michael Arthofer, a diagnostic radiologist, testified that, based on the February 19 CT

       scan, there was no evidence of any abdominal or pelvic sepsis. He opined that Stephen had

       radiographic evidence of pneumonia and that his lungs were a possible source of any infection.

¶ 30          Dr. Frederick Alexander, an infectious disease doctor, testified that surgery was never

       indicated for Stephen and that he died from multi-system organ failure. The diagnostic imaging

       did not show anything repairable by surgery, and none of Stephen’s treating physicians ever

       indicated a surgical abdomen. Alexander did not believe that Stephen died of bacterial sepsis as

       his blood cultures were all negative. Alexander opined that pneumonia was the most likely source

       of infection for Stephen. There was no indication of any abdominal infection.

¶ 31          Dr. Michael Ujicki, a general surgeon, testified that there was no indication of surgery for

       Stephen because there was no abdominal process that surgery would fix. There was no clinical or

       radiographic sign of an abdominal infection and no evidence of a transition point or other cause of


                                                      -7-
       obstruction. Ujicki explained that 85% of small bowel obstructions resolve by use of an NG tube

       as employed in this case. An ileus is never an indication for surgery.

¶ 32           According to Dr. Ujicki, surgery was contraindicated for Stephen. Ujicki opined that

       Kokoszka met the standard of care by not operating on Stephen. Ujicki opined that performing

       surgery may have breached the standard of care. Ujicki explained that Stephen was a “terrible risk

       for surgery.” Ujicki did not “think [Stephen] would survive a surgery.” Ujicki added:

               “[I]t was very clear to me that the risks clearly outweighed the benefits of surgery. I feel

               very strongly that the surgery would have not changed the outcome and would have led

               to more suffering and pain due to the incisions needed for the surgery to be done. So I

               think it would have been wrong to do that ***.”

       Ultimately, Ujicki opined that Stephen died of multisystem organ failure, including kidney failure,

       liver injury, respiratory failure, and multiple heart failures.

¶ 33           The trial court provided the jury with Illinois Pattern Jury Instructions, Civil, No.15.01

       (2011) (hereinafter IPI Civil (2011)), which advised the jury that more than one proximate cause

       could exist for the purpose of imposing liability. That instruction, as modified, provided:

                       “When I use the expression ‘proximate cause,’ I mean a cause that, in the natural

               or ordinary course of events, produced the plaintiff’s injury. It need not be the only cause,

               nor the last or nearest cause. It is sufficient if it combines with another cause resulting in

               the injury.”

¶ 34           The trial court refused plaintiff’s proposed jury instruction of short-form IPI Civil (2011)

       No. 12.05, which, as modified, provided: “If you decide that the defendant was negligent and that

       his negligence was a proximate cause of injury to the plaintiff, it is not a defense that something

       else may also have been a cause of the injury.” The court refused on the basis that it would provide


                                                         -8-
       the jury with IPI Civil (2011) No. 15.01, which informed the jury that there could be more than

       one proximate cause for the injury. The trial court also refused plaintiff’s proposed non-IPI

       instruction regarding the “lost chance” doctrine because IPI Civil (2011) No. 15.01 encompassed

       the concept of the “lost chance” doctrine.

¶ 35          Further, the trial court provided the jury with modified IPI Civil (2011) No. 31.13.

       Originally, plaintiff requested the instruction include life table data, which indicated a 10-year life

       expectancy for Stephen. The court refused and modified the instruction to show that Stephen had

       a one-to-three-year life expectancy due to plaintiff’s uncontested expert witness testimony on the

       issue. In making this decision, the trial court relied on the decision in Morus v. Kapusta, 339 Ill.

       App. 3d 483 (2003).

¶ 36          During the jury deliberations, the jury asked the court: “We have a problem with the

       question—Failed to repair Stephen Szobar’s small bowel obstruction that had been demonstrated

       by xrays [sic] on Feb 17, 18 and 19. Does it assume he could have fixed it?” The court ultimately

       told the jury that it had heard all the evidence and should continue to deliberate.

¶ 37          Ultimately, the jury returned a verdict in favor of defendants.




¶ 38                                              II. ANALYSIS

¶ 39          On appeal, plaintiff challenges the trial court’s jury instruction decisions. Specifically,

       plaintiff contends that the trial court erred in denying two of her proximate cause instructions.

       Additionally, plaintiff contends that the trial court erred when it provided the jury with a modified

       instruction as to Stephen’s life expectancy.




                                                        -9-
¶ 40           In determining the propriety of the tendered instructions, this court considers whether,

       considering the instructions in their entirety, the jury was fairly, fully, and comprehensively

       informed as to the relevant principles. Leonardi v. Loyola University of Chicago, 168 Ill. 2d 83,

       100 (1995). The trial court has discretion in determining what issues are raised by the evidence.

       Id.; Villa v. Crown Cork & Seal Co., 202 Ill. App. 3d 1082, 1088 (1990). The trial court’s

       determination of which jury instructions should be given will not be disturbed on appeal unless

       that determination amounted to an abuse of discretion. Lundquist v. Nickels, 238 Ill. App. 3d 410,

       431 (1992).

¶ 41                                      A. Proximate Cause Instructions

¶ 42           Plaintiff challenges two of the trial court’s decisions regarding proximate cause

       instructions. First, plaintiff contends that the trial court erred when it denied her request to instruct

       the jury on short form IPI Civil (2011) No. 12.05. The tendered instruction stated: “If you decide

       that the defendant was negligent and that his negligence was a proximate cause of injury to the

       plaintiff, it is not a defense that something else may also have been a cause of the injury.”

       According to plaintiff, because plaintiff and defendants presented competing evidence as to the

       cause of Stephen’s death, the jury needed to be informed that defendants need not be the sole

       proximate cause of Stephen’s injuries. Plaintiff contends that the failure to provide this instruction

       “depriv[ed] the jury of the knowledge that it did not have to choose just one proximate cause of

       injury.”

¶ 43           We find that the trial court did not abuse its discretion in denying plaintiff’s request to

       instruct the jury on short form IPI Civil (2011) No. 12.05. The trial court provided the jury with

       IPI Civil (2011) No. 15.01, which states, as modified:




                                                        - 10 -
                      “When I use the expression ‘proximate cause,’ I mean a cause that, in the natural

              or ordinary course of events, produced the plaintiff’s injury. It need not be the only cause,

              nor the last or nearest cause. It is sufficient if it combines with another cause resulting in

              the injury.” (Emphasis added.)

       The plain language of the instruction demonstrates that the jury was not left to believe it was

       limited to only find one proximate cause for Stephen’s injuries. See generally Campbell v. Wagner,

       303 Ill. App. 3d 609, 614 (1999). In other words, IPI Civil (2011) No. 15.01 expressly informed

       the jury that it did not need to choose just one proximate cause of injury. Thus, providing the jury

       with plaintiff’s IPI Civil (2011) No. 12.05 was unnecessary, given that IPI Civil (2011) No. 15.01

       adequately informed the jury that it was not limited to determining a single cause for Stephen’s

       injury. See Doe v. Alexian Brothers Behavioral Health Hospital, 2019 IL App (1st) 180955, ¶ 35

       (noting that a given definition of proximate cause (although not cited but almost identical to IPI

       Civil (2011) No. 15.01) specifically allows for more than one cause of the plaintiff’s injuries).

¶ 44          In reaching this conclusion, we reject plaintiff’s reliance upon Ellig v. Delnor Community

       Hospital, 237 Ill. App. 3d 396 (1992). Ellig is distinguishable. Unlike the present case, the trial

       court in Ellig did not provide what is currently IPI Civil (2011) No. 15.01. Instead, the court only

       provided the short form version of Illinois Pattern Jury Instructions, Civil, No. 12.05 (3d ed. 1989)

       (hereinafter IPI Civil 3d), which excluded the language of sole proximate cause. Ellig, 237 Ill.

       App. 3d at 404-05.

¶ 45          We also reject plaintiff’s reliance on Holton v. Memorial Hospital, 176 Ill. 2d 95 (1997).

       While the trial court in Holton provided IPI Civil 3d Nos. 12.05 and 15.01, the appellate court was

       not asked to consider whether the jury was properly informed that it could consider multiple

       proximate causes. Holton, 176 Ill. 2d at 132-33. The Holton court did not hold that the trial court


                                                      - 11 -
       was required to provide the jury with both IPI Civil 3d No. 15.01 and short form IPI Civil 3d No.

       12.05. Instead, the issue in Holton was whether the trial court should have provided a sole

       proximate cause instruction in long form IPI Civil 3d No. 12.04. Holton, 176 Ill. 2d at 133-34.

¶ 46          Next, plaintiff contends that the circuit court erred when it rejected her nonpattern jury

       instruction based on the lost chance doctrine under Holton, 176 Ill. 2d 95. Plaintiff’s non-IPI

       instruction stated:

                      “If you decide or if you find that the plaintiff has proven that one or more of the

              negligent acts claimed, deprived Stephen Szobar of a chance at a better recovery or

              deprived him of a chance of a better outcome, you may consider such a delay in treatment

              a proximate cause of the damages in this case.”

¶ 47          Here, the trial court refused plaintiff’s offered instruction and instead provided the jury

       with IPI Civil (2011) No. 15.01. When the court determines that a pattern jury instruction is

       applicable to an issue in the case on which the jury should be instructed, the pattern instruction

       “shall be used, unless the court determines that it does not accurately state the law.” Ill. S. Ct. R.

       239(a) (eff. Apr. 8, 2013). By contrast, a nonpattern instruction may be used only if the pattern

       instruction does not correctly state the law or is otherwise inadequate. Illinois courts have

       “consistently affirmed refusals of similar proffered nonstandard [lost-chance] instructions because

       IPI Civil 3d No. 15.01 properly states the law in lost chance medical malpractice cases.” See

       Cetera v. DiFilippo, 404 Ill. App. 3d 20, 45 (2010) (citing Sinclair v. Berlin, 325 Ill. App. 3d 458,

       466 (2001); Lambie v. Schneider, 305 Ill. App. 3d 421, 429 (1999); Henry v. McKechnie, 298 Ill.

       App. 3d 268, 277 (1998)). We see no reason to deviate from these holdings. Providing the jury

       with IPI Civil (2011) No. 15.01 properly stated the law as to the lost-chance doctrine; the trial




                                                       - 12 -
       court did not abuse its discretion in denying plaintiff’s request to provide the jury with a non-IPI

       instruction.

¶ 48          In reaching this conclusion, we reject plaintiff’s reliance on Bailey v. Mercy Hospital &

       Medical Center, 2020 IL App (1st) 182702. In Bailey, the First District found that the trial court

       erred in refusing plaintiff’s lost-chance doctrine instruction. Id. ¶ 112. In that case, plaintiff was

       diagnosed with viral gastroenteritis during her first two admissions in the emergency room. Id.

       ¶ 109. Plaintiff’s experts testified that Jill’s history, symptoms, and certain tests and laboratory

       findings in the emergency room were consistent with toxic shock syndrome and sepsis, which

       ultimately caused her death. Id. ¶¶ 109, 111. Plaintiff was not treated with antibiotics until she was

       placed in the intensive care unit. Id. ¶ 30. Plaintiff’s experts testified that a patient has a better

       outcome if sepsis is treated early with antibiotics. Id. ¶ 111. One expert specifically testified that

       each hour of delay from the time a patient presents sepsis to the time she receives antibiotics

       increases the risk of death by about 7%. Id. The expert further testified that plaintiff’s risk of dying

       increased when the physicians did not diagnose her with sepsis or administer an early treatment of

       antibiotics. Id. Another expert further testified that had plaintiff received the proper course of

       treatment, it was more probably true than not that plaintiff would have survived. Id.

¶ 49          Defendant argues that Bailey was wrongly decided. We need not go there. We find Bailey

       distinguishable. The Bailey case involved an allegation that defendants’ negligent delay reduced

       the effectiveness of later treatment. Such is not the case here. Plaintiff’s theory of this case is that

       defendants negligently failed to perform surgery; that is, it was defendants’ failure to perform

       surgery that proximately caused plaintiff’s damages.

¶ 50                                         B. Damages Instructions




                                                        - 13 -
¶ 51           Lastly, plaintiff argues that the trial court erred when it provided the jury with modified IPI

       Civil (2011) No. 31.13 regarding Stephen’s life expectancy. Plaintiff’s proposed jury instruction

       IPI Civil (2011) No. 31.13 stated that, based on general life tables, Stephen’s life expectancy was

       10 years. The trial court refused the instruction based on the evidence at trial regarding Stephen’s

       shortened life expectancy. Plaintiff’s expert provided the only evidence as to Stephen’s life

       expectancy. To that end, plaintiff’s expert testified that Stephen had a life expectancy of one to

       three years. Therefore, the trial court provided the jury with a modified IPI Civil (2011) No. 31.13

       instruction, which provided, in relevant part, “The evidence shows that Stephen Szobar was likely

       to live 1 to 3 years.”

¶ 52           In making its decision, the trial court in this case relied on the decision in Morus, 339 Ill.

       App. 3d 483. In Morus, plaintiff and defendant offered two competing expert witnesses. Id. at 487-

       88. Each expert generally testified that the decedent had a life expectancy of about five years. Id.

       The trial court, therefore, provided the jury with a modified Illinois Pattern Jury Instructions, Civil,

       No. 31.13 (2000) (hereinafter IPI Civil (2000)) instruction, which provided that the decedent had

       an approximate life expectancy of five years at the time of his death. Morus, 339 Ill. App. 3d at

       489.

¶ 53           On appeal, the appellate court found the modified instruction on life expectancy “was

       warranted and not in error.” Id. at 493. According to the appellate court, life expectancy is beyond

       the understanding of the average lay person. Id. at 492, 494. As such, life expectancy required

       expert testimony. Id. The appellate court found that both plaintiff’s and defendant’s experts

       reached the same conclusion that the decedent had a five-year life expectancy. Therefore, the trial

       court did not abuse its discretion in providing modified IPI Civil (2000) No. 31.13, which was

       consistent with the expert testimony. Morus, 339 Ill. App. 3d at 494.


                                                        - 14 -
¶ 54          We agree with the reasoning in Morus and hold that the trial court did not abuse its

       discretion when it provided the jury with modified IPI Civil (2011) No. 31.13 and informed the

       jury that Stephen had a life expectancy of one to three years. As Morus explained, Stephen’s life

       expectancy “was an issue beyond the understanding of the jury and required a medical basis

       couched in expert testimony.” See Morus, 339 Ill. App. 3d at 494. In this case, the average juror

       could not be expected to know the impact of incurable mantle cell lymphoma on Stephen’s life

       expectancy. Plaintiff’s expert testified that Stephen’s life expectancy was one to three years.

       Defendant did not offer an expert opinion regarding Stephen’s life expectancy. This left plaintiff’s

       expert testimony undisputed. As such, there is no factual dispute as to Stephen’s life expectancy.

       Like the court in Morus, we find the trial court did not abuse its discretion in providing the jury

       with modified IPI Civil (2011) No. 31.13.

¶ 55                                          III. CONCLUSION

¶ 56          For the foregoing reasons, we affirmed the judgment of the circuit court of Grundy County.

¶ 57          Affirmed.




                                                      - 15 -
                                  No. 3-20-0015


Cite as:                 Gretencord-Szobar v. Kokoszka, 2021 IL App (3d) 200015


Decision Under Review:   Appeal from the Circuit Court of Grundy County, No. 15-L-7;
                         the Hon. Lance R. Peterson, Judge, presiding.


Attorneys                Robert J. Napleton, Brion W. Doherty, and David J. Gallagher,
for                      of Motherway & Napleton, LLP, of Chicago, and Lynn D. Dowd,
Appellant:               of Naperville, for appellant.


Attorneys                Melinda S. Kollross and Paul V. Esposito, of Clausen Miller,
for                      P.C., of Chicago, and Robert R. Gorbold, of
Appellee:                Kavanaugh, Grumley & Gorbold, of Joliet, for appellees.




                                       - 16 -